department of the treasury internal_revenue_service washington d c february number release date cc el gl br2 gl-609321-98 uilc memorandum for kentucky-tennessee district_counsel from kathryn a zuba chief branch general litigation subject installment agreements in bankruptcy this responds to your memorandum dated date this document is not to be cited as precedent legend taxpayer x taxpayer y date a date b date c date d amount a amount b gl-609321-98 issue sec_1 whether the filing of a bankruptcy petition automatically terminates an installment_payment agreement between the taxpayer and the service whether the treasury regulations allow the service to terminate an installment_agreement because the taxpayer has filed bankruptcy conclusion sec_1 the filing of a bankruptcy petition does not in and of itself act to terminate an installment_agreement between the taxpayer and the service under the treasury regulations the service may not terminate the installment_agreement of a taxpayer because he or she has filed bankruptcy background taxpayers x and y filed a petition under chapter of the bankruptcy code on date a the internal_revenue_service filed a proof_of_claim on date b asserting a secured claim in the amount of amount a and an unsecured priority claim in the amount of amount b at the time of the bankruptcy filing the taxpayers had an installment_agreement with the service the debtors’ submitted a plan in which they proposed to continue making payments to the internal_revenue_service through their installment_agreement outside of the plan the taxpayers’ installment_agreement had been in place for nearly six years during that time the taxpayers missed several payments which were forgiven they defaulted on their installment_agreement at least three times and paid their installment payments with bad checks twice on date c the united_states attorney's office for the western district of tennessee filed an objection to the debtors' plan because the plan made no provision for payment of the service's claim the debtors filed a motion to assume executory_contract on date d your office requested advice on whether the government could and should object to the motion the chief branch general litigation advised that the motion should be opposed in the course of this advice he advised that it is our opinion that the filing of a bankruptcy will not automatically terminate an installment_agreement between the taxpayer and the service recently you informed us that the taxpayers have conceded this point and that the government’s claims were allowed in full gl-609321-98 as a follow up to this advice you have asked how the service should treat the installment agreements of taxpayers who file for bankruptcy discussion sec_6159 of the internal_revenue_code i r c or code allows the service to enter into installment agreements to facilitate the payment of a tax sec_6159 that section not only authorizes the service to accept such agreements but also governs the terms duration and conditions under which the service may alter or terminate them installment agreements generally remain in effect from the time the director signs the agreement until the agreement expires by its terms sec_6159 under certain conditions the service can alter modify or terminate an agreement which would otherwise remain in effect sec_6159 - for example sec_6159 provides that such agreements may be altered modified or terminated by the service if it determines that the taxpayer’s financial situation has significantly changed in your memorandum you ask whether the filing of the bankruptcy because of its effect on the ability of the service to enforce the agreement or collect the liability acts as a significant change which terminates the agreement the code does not provide that a change in financial condition will in and of itself act to terminate an agreement rather the code and regulations require that a determination be made that the change warrants termination of the agreement pursuant to the code the internal_revenue_manual irm outlines the factors to be considered and procedures to be followed in reviewing the financial situation of the taxpayer see irm furthermore the regulations limit the applicability of this section to situations in which the taxpayer’s financial condition has significantly improved sec_301_6159-1 there are no provisions which would allow the service to terminate an agreement solely because of worsening financial condition unless the director determined that collection of the tax was in jeopardy or another grounds for termination was found to be present the conclusion that an agreement will not automatically terminate raises the question of whether the service if it complies with the requirements of sec_301_6159-1 can terminate the installment_agreement of a taxpayer who is in bankruptcy in addition to requiring that a determination be made that the agreement should be terminated the code and regulation require that certain procedures be followed to protect the taxpayer the taxpayer must be notified of the decision to terminate thirty days before the termination is to take effect sec_6159 during this time the taxpayer can appeal the decision or can reach an agreement with the service which will keep the agreement in effect see sec_6159 providing for appeal of termination irm allowing taxpayer thirty days to come into compliance with agreement and avoid enforced collection action gl-609321-98 your memorandum raises the possibility that because this notice of termination contains a demand for payment the termination process may violate the automatic_stay provisions of the bankruptcy code sec_362 of the bankruptcy code b c provides that the filing of a bankruptcy petition operates as a stay of all pre- bankruptcy legal or enforcement activity against a debtor and his assets this includes any act to collect assess or recover a claim which arose against the debtor prior to the filing of the bankruptcy b c sec_362 sec_362 is intended to prevent creditors from harassing the debtor in attempts to collect on prepetition debts see cong rec h11092 daily ed date s17409 daily ed date remarks of rep edwards and sen deconcini congress specifically referred to phoning debtors as an example of activity prohibited by sec_362 see h_r rep no pincite reprinted in u s c c a n however a wide range of activities has been found to violate that section such as contacting the debtor's employer see 185_br_871 bankr m d fla or innocent acts such as the continued acceptance of automatic payroll deductions which were authorized prior to the filing see in re hellums 772_f2d_37 7th cir courts have held that not all contact between creditor and debtor will violate the stay several circuits have held that creditors may send letters to debtors seeking reaffirmation of an otherwise dischargeable debt without violating the stay see 79_f3d_43 7th cir in re 851_f2d_81 3d cir however both of these courts recognized that the bankruptcy code embodies in section a competing policy that the debtor be free to reaffrim an otherwise dischargeable debt in exchange for the continued use of a creditor’s services see b c c no such policy is at issue in contacting a debtor regarding payment of prepetition taxes any contact by the service would carry with it the threat of the government’s considerable power to take enforced collection action and could be seen as an attempt to harass a debtor unlike a provider of financial services the government can provide no direct benefit to the debtor in exchange for his payment such contact no matter how mildly worded could reasonable be construed as an attempt to take advantage of the fact that the debtor may not be aware that collection action is stayed see h_r rep no supra pincite expressing congress’s concern that i nexperienced frightened or ill-counseled debtors may succumb to suggestions to repay notwithstanding their bankruptcy the fact that the automatic_stay may prevent the service from following the procedures necessary to terminate an installment_agreement will not allow the service to dispense with the formalities and regard the agreement as terminated one of the purposes of the automatic_stay is to preserve the status quo so that all creditors can be treated fairly and equally according to the priorities of their respective claims under the bankruptcy code in a chapter case such as this the service like any other creditor must accept payment under the plan approved by the bankruptcy court because action to terminate the agreement may violate gl-609321-98 the stay we advise that the installment_agreement be regarded as suspended during the pendency of the bankruptcy conclusion this office has long advised that violations of the automatic_stay are to be scrupulously avoided because terminating an agreement could be held to violate the stay we advise that such an agreement should be regarded as suspended during the pendency of the bankruptcy case if you have any questions or need further assistance please contact the general litigation attorney assigned to this case at
